ORDER
The Court of Appeals of Maryland, having considered the Joint Petition For Indefinite Suspension By Consent With the Right To Apply For Reinstatement No Sooner Than Thirty Days After the Commencement of the Suspension of the Attorney Grievance of Maryland and the Respondent, George Guild Strott, Esq., it is this 23rd day of August, 2012;
ORDERED, that Respondent be, and he is hereby Indefinitely Suspended from the practice of law in the State of Maryland; and it is further,
ORDERED, that the Respondent shall not apply for reinstatement of his right to practice law earlier than thirty (30) days from the commencement of the suspension; and it is further,
ORDERED, that the suspension shall take effect sixty (60) days from the date of this Order; and it is further,
ORDERED, that, the Clerk of this Court shall remove the name of George Guild Strott, Jr., from the register of attorneys in the Court and certify that fact to the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 16-772(d).